Exhibit 10.1

 
AGREEMENT TO LEND EMPLOYEES
 
 
    This agreement (“Agreement”) is entered into this 24th day of March, 2009,
between Southwest Iowa Renewable Energy, LLC. (“SIRE”) and Bunge North America,
Inc. (“Bunge”), each referred to herein as a “Party” and collectively, the
“Parties.”
 
    WHEREAS, SIRE desires to utilize the services of a specified individual with
certain or special skills (“Borrowed Employee”); and
 
    WHEREAS, Bunge agrees to supply SIRE with such Borrowed Employee.
 
    THEREFORE, for good and valuable consideration, the Parties agree as
follows:
 
 
1.     Borrowed Employee.   Bunge agrees to loan employee James M. Lay to SIRE
to work in SIRE’s offices located at 10868 189th Street, Council Bluffs, Iowa,
as the Borrowed Employee. The Borrowed Employee shall be the “borrowed servant”
of SIRE as that term is defined by all applicable workers’ compensation
statutes, decisions, regulations, and programs.
 
    2.     Loan Period.   Bunge agrees to lend the Borrowed Employee to SIRE
commencing on the date of this Agreement and, subject to the terms of this
Agreement, continuing until such date as mutually agreed by the Parties (the
“Loan Period”). Provided, however, that either Party may terminate this
Agreement if the other Party breaches any of its obligations hereunder, which
breach is not cured within five (5) business days of receipt of written notice
of such breach. Upon termination of this Agreement, all obligations of the
Parties with respect to the Borrowed Employee under this Agreement shall cease,
except as provided herein.
 
        Bunge may cease loaning the Borrowed Employee to SIRE for any reason
upon thirty (30) days written notice to SIRE. In the event that an issue arises
regarding the performance of services by the Borrowed Employee, SIRE shall
notify Bunge to discuss such performance issues and the Parties agree to
cooperate to bring about a mutually agreeable resolution to any such issue. In
the event that the Parties are unable to resolve the performance issues within
thirty (30) days from the date SIRE notified Bunge of such issues, SIRE may
cease borrowing the Borrowed Employee from Bunge.
 
 
        In the event that the Borrowed Employee terminates his or her employment
with Bunge, all obligations of the Parties with respect to the Borrowed Employee
under this Agreement shall cease, except as provided herein.
 
 
    3.     Authority.   The Borrowed Employee shall serve as interim general
manager, president and chief executive officer of SIRE, to perform such duties
as may be assigned to such positions under SIRE’s operating agreement and by
SIRE’s Board of Directors. SIRE shall be vested with such authority to direct
and control the Borrowed Employee during the Loan Period and to assign the
Borrowed Employee work duties and provide day to day supervision.
 
 
    4.     Workers’ Compensation Coverage.   SIRE shall supply and maintain
workers’ compensation coverage to the Borrowed Employee. SIRE shall be
responsible for the payment or defense of all workers’ compensation claims
arising out of the performance of services by the Borrowed Employee under this
Agreement, including any claims which accrue during the Loan Period but have not
closed prior to the ending of the Loan Period, as well as all costs incurred by
Bunge as a result of any claim for workers’ compensation benefits.
 
 
    5.     Indemnification.   SIRE on behalf of itself and any of its parent
companies, subsidiaries, limited liability companies, divisions, affiliates,
merged companies, successors, assigns, directors, officers, shareholders,
lenders, general and limited partners, agents, servants and employees, past
and/or present, or anyone else taking through or under them, agrees to and shall
indemnify and hold harmless Bunge and its parent companies, subsidiaries,
limited liability companies, divisions, affiliates, merged companies,
successors, assigns, directors, officers, shareholders, lenders, general and
limited partners, agents, servants and employees, past and/or present, and
anyone else taking through or under them, from and against any and all
liabilities, claims, damages, costs or expenses (including attorneys’ fees)
arising from or relating to (i) any actions or omissions of the Borrowed
Employee, including but not limited to any claims of negligence, arising
directly or indirectly out of the performance of services under this Agreement,
and (ii) any actions or omissions of SIRE, including but not limited to any
claims of negligence, arising directly or indirectly from the Borrowed Employee
arrangement generally or from this Agreement in particular. The provisions of
this Section 5 shall survive the termination of this Agreement.
 
 
    6.     Pay and Benefits.   The Borrowed Employee shall be paid by Bunge,
and, subject to applicable laws, shall participate in any applicable employee
benefit plans of Bunge, pursuant to the terms of such plan(s). Bunge shall have
the right and responsibility to determine the amount of base pay compensation
and performance award (if applicable) payable to the Borrowed Employee;
provided, SIRE agrees to meet with Bunge from time to time to discuss the
Borrowed Employee’s performance under this Agreement. Bunge shall be responsible
for paying all applicable federal and municipal income taxes, social security,
unemployment, health, and other taxes required as relates to the Borrowed
Employee. Any performance award paid to the Borrowed Employee shall be paid by
Bunge.
 
 
 

--------------------------------------------------------------------------------

 
 


 
Exhibit 10.1

 
    7.    Charge for Service.   SIRE shall (1) pay Bunge $13,875 per month,
reduced by the monthly amount SIRE pays for an apartment for the Borrowed
Employee in Council Bluffs, Iowa, (2) lease an acceptable apartment for the
Borrowed Employee in Council Bluffs, Iowa, at SIRE’s sole cost and expense, (3)
reimburse Bunge for all travel-related and entertainment related expenses
incurred by the Borrowed Employee, and (4) provide an acceptable car for the
Borrowed Employee, at SIRE’s sole cost and expense. SIRE shall pay Bunge for
such costs within ten (10) days of the end of the month in which the costs were
incurred.
 
    8.     No Solicitation.   During the term of this Agreement, and for a
period of one (1) year from the earlier of the date of termination of this
Agreement or the termination of employment of the Borrowed Employee, SIRE will
not directly or indirectly, for any reason or purpose whatsoever, solicit the
employment of, recruit, employ, hire, cause to be employed or hired, enticed
away, or establish a business with, the Borrowed Employee, or suggest to or
discuss with the Borrowed Employee the discontinuation of his employment with
Bunge, or directly or indirectly suggest or discuss with the Borrowed Employee
job possibilities, career interest or other employment related information.
 
    9.     At-Will Employment. This Agreement does not modify the Borrowed
Employee’s status as an at-will employee of Bunge.
 
 
    10.     Notices.   All notices required or permitted under this Agreement
shall be in writing and shall be deemed given and made (i) if by personal
delivery, on the date of such delivery, (ii) if by delivery by facsimile, on the
date sent (as evidenced by confirmation of transmission by the transmitting
equipment), (iii) if by nationally recognized overnight courier, on the next
business day following deposit and (iv) if by certified mail, return receipt
requested, postage prepaid, on the third business day following such mailing, in
each case addressed at the address or facsimile number shown below for, or such
other address as may be designated by notice by, such Party:
 
 
To Bunge:
        Bunge North America, Inc.
        11720 Borman Drive
        St. Louis, MO 63146
Attention:     General Manager, Biofuels
Fax No.:    (314) 292-2110
 
with a mandatory copy to:
 
        Bunge North America, Inc.
        Legal Department
        11720 Borman Drive
        St. Louis, MO 63146
Attention:     General Counsel
Fax No.:     (314) 292-2521
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit 10.1
 
To SIRE:
        Southwest Iowa Renewable Energy, LLC
        10868 189th Street
        Council Bluffs, IA 51503
Attention:     Chairman of the Board
Fax No.:         (712) 366-0394
 
with a mandatory copy to:
 
        Husch Blackwell Sanders, LLP
        Attn: David E. Gardels
        1620 Dodge Street, Suite 2100
        Omaha, NE 68102
Fax No.:     (402) 964-5050
 
 
    11.     Entire Agreement. This Agreement constitutes the entire agreement of
the Parties regarding the subject matter of the Agreement and supersedes all
prior and contemporaneous statements, promises, understandings or agreements,
written or oral, regarding the subject matter of this Agreement.
 
 
    12.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and signature pages may
be exchanged by facsimile or other electronic communication. All of such
counterparts together shall constitute one instrument.
 
 
    13.     Waiver. No waiver of any provision of this Agreement shall be valid
unless in writing and signed by the Party against whom such waiver is sought to
be enforced. A waiver or consent given by a Party on any occasion is effective
only in that instance and shall not be construed as a bar to, or waiver of, any
right on any other occasion.
 
 
    14.     Amendment. This Agreement may be amended only by a written agreement
by the Parties.
 
 
    15.     Controlling Law.  This Agreement shall be governed by the internal
substantive laws of the State of Iowa, without regard to conflicts of law
provisions.
 
 
 

 BUNGE NORTH AMERICA, INC.    
 SOUTHWEST IOWA RENEWABLEENERGY, LLC.
 
 
/s/ Eric Hakmiller
   
/s/ Karol King
 
Eric Hakmiller
   
Karol King
 
General Manager, Biofuels
   
Chairman of the Board
 



 
 

--------------------------------------------------------------------------------


Exhibit 10.1
 
 
EMPLOYEE CONSENT
 
 
I am an employee of Bunge North America, Inc. (“Bunge”). I consent to being
called upon to work under the control of Southwest Iowa Renewable Energy, LLC.
(“SIRE”) at SIRE’s office located at 10868 189th Street, Council Bluffs, Iowa. I
agree that while performing work for SIRE, I will be provided with workers’
compensation coverage by SIRE. I agree that during my loan period, I am not
entitled to any compensation or benefits from SIRE other than as set out herein
and will receive all other compensation and benefits from Bunge.
 
 
I will make my best efforts to perform the duties assigned to me by SIRE in a
professional and workmanlike manner in accordance with applicable professional
standards.
 
 
I agree that this consent is not a guarantee of continued employment, nor does
it change my status as an at-will employee of Bunge. I agree that in the event
my employment terminates or I cease being on loan to SIRE, I am not entitled to
any separation benefits or payments whatsoever from SIRE. This consent
supersedes and replaces any similar acknowledgement, employment agreement or
offer letter with respect to these matters.
 

              Signature:         Printed Name:  James M. Lay       Date:        
 

 
 
Subscribed and Sworn to me this
 
______ day of _________, 2009
 
__________________________
Signature of Notarial Officer
 
